DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed on 11/16/2020 with respect to claims 1-13 have been fully considered and are persuasive.  The rejection under 35 USC § 103 of claims 1-13 has been withdrawn. 

 Claim Objections

Claim 1 is objected to because of the following informalities:   

Claim 1 lines 3-4 recites the limitation  “each driver block comprising a light-emitting portion connecting terminal to be connected to a light- emitting portion,”  is not positively recited,  hence examiner has objects to claim 1.  Examiner suggest to recite this limitation positively and suggests to amend the limitation as “each driver block comprising a light-emitting portion and a connecting terminal [[to be connected to a light- emitting portion]] 
Claim 1 lines 9 to 11 recites the limitation, a sample hold circuit, comparing an output voltage of the lowest voltage detection circuit with a hold voltage thereof, and updating the hold voltage to the output voltage when the output voltage is lower than the hold voltage, is objected by examiner as it is not positively recited and also there are some essential circuit components are excluded.

Examiner suggest to amend the limitation as, “a sample hold circuit includes a sample switching element, a hold circuit, a control logic, a reset circuit and a reset switching element.  The control logic circuit comparing an output voltage of the lowest voltage detection circuit and inputs to the hold circuit which keeps a hold voltage thereof, and the hold circuit updating the hold voltage to the output voltage when the output voltage is lower than the hold voltage.

Or the same limitation can also be positively recited by introducing means for limitation and by amending the limitation as follows.

 “a sample hold circuit, means for comparing an output voltage of the lowest voltage detection circuit with a hold voltage thereof, and also means for updating the hold voltage to the output voltage when the output voltage is lower than the hold voltage”.   

Since claim 1 is objected for claim limitations, depending claims 2-13 are also objected.  

 Appropriate corrections are required.


Conclusion

This application is in condition for allowance except for the following formal matters: 
 Claim 1 objections must be addressed by amending the claims appropriately as suggested by examiner in order to avoid any further rejection. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        2/5/2022